United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2728
                                  ___________

Charles Bradford Odom,                 *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of North Dakota.
Brutger Equities, Inc., c/o Larry      *
Brutger; Kathleen Buford; Paul Olson, *      [UNPUBLISHED]
Detective; Cody Trom, Detective,       *
                                       *
            Appellees.                 *
                                  ___________

                            Submitted: December 15, 2008
                                Filed: December 15, 2008
                                ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       On appeal from the district court’s1 final judgment in this 42 U.S.C. § 1983
action, North Dakota inmate Charles Odom challenges the court’s adverse grants of
summary judgment. Upon careful review, we first conclude that the district court
properly granted summary judgment to Paul Olson and Cody Trom, because there was
no genuine issue that Olson and Trom had engaged a racially motivated conspiracy


      1
       The Honorable Daniel Hovland, Chief Judge, United States District Court for
the District of North Dakota.
or that Odom’s constitutional rights were violated. See Parks v. City of Horseshoe
Bend, Ark., 480 F.3d 837, 839 (8th Cir. 2007) (grant of summary judgment reviewed
de novo, considering evidence in light most favorable to non-moving party);
Reasonover v. St. Louis County, Mo., 447 F.3d 569, 579 (8th Cir. 2006) (holding that
grant of summary judgment motion was proper where non-moving party had not filed
response to motion, district court had under local rules deemed as admitted facts set
forth in summary judgment motion, and summary judgment was appropriate based on
uncontroverted facts set forth in motion); see also Winfield v. Roper, 460 F.3d 1026,
1038 (8th Cir. 2006) (this court may affirm on any ground supported by record). We
further conclude that the district court properly granted summary judgment to Brutger
Equities and Kathleen Buford, because there was no genuine dispute that they were
not acting under color of state law. See Lugar v. Edmondson Oil Co., Inc., 457 U.S.
922, 931 (1982) (for liability under § 1983, plaintiff must show both that he has been
deprived of right secured by Constitution and federal laws, and that defendant acted
under color of state law).

     Odom’s motion for appointment of counsel is denied, and the district court’s
judgment is affirmed.
                      ______________________________




                                         -2-